Citation Nr: 0821024	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  07-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right ear sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appellant testified before the undersigned at a June 2008 
video conference hearing.  A transcript of the hearing is of 
record.

During the June 2008 video conference hearing, the veteran 
testified he suffers from headaches as secondary to his 
hearing loss.  Since the RO has not yet adjudicated this 
matter, the Board will REFER the issue of service connection 
for chronic headaches to the RO for its consideration.


FINDING OF FACT

Right ear hearing loss was not manifested in active service 
or within one year of service discharge, and the veteran's 
current right ear hearing loss is not otherwise etiologically 
related to his active service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
the veteran's active military service and may be presumed to 
have been incurred therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2007.  The 
RO's January 2007 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  The letter advised him what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the January 2007 letter provided 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records from the Cleveland VA Medical 
Center (VAMC) have also been obtained.  The appellant 
provided private treatment records from Dr. Crisologo of Port 
Clinton, Ohio, and Dr. Jackson of Marblehead, Ohio.  The 
appellant identified that additional private records could be 
obtained from Drs. Jackson and Wagner.  However, VA was 
informed by both physicians that records relating to the 
veteran are unavailable.  The veteran was afforded a VA 
audiological examination in May 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran asserts he suffers from right ear sensorineural 
hearing loss as a result of acoustic trauma suffered during 
active service.  With regard to other sources of injury to 
the veteran's hearing, as discussed herein, the Board does 
not dispute the veteran's claims of in-service noise 
exposure.  Therefore, further consideration of the veteran's 
claim under 38 U.S.C.A. § 1154(b) is not necessary.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

The report of a May 2007 VA audiology examination indicates 
the veteran currently suffers right ear sensorineural hearing 
loss for VA purposes.  See 38 C.F.R. § 3.385.  

Service medical records are negative for any findings of 
treatment or diagnosis of bilateral ear hearing loss.  On 
examination pending service discharge in February 1955, the 
veteran's hearing in the right ear was 15/15.  Thus, the 
Board observes the veteran did not suffer from a right ear 
hearing disability in active service.

There is no evidence of record to indicate the veteran sought 
treatment for or was diagnosed with a right ear hearing loss 
disability until 1997, over 40 years post-service.  As there 
was no right ear hearing loss for VA purposes shown within 
one year of service discharge, the presumption of service 
connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

In addition, the lapse in time between service and the first 
complaints of hearing loss also weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

As noted above, the veteran was provided a VA audiological 
examination in May 2007.  After examining the veteran and the 
claims folder, the VA examiner opined that it is less likely 
than not that the veteran's current right ear hearing loss is 
related to in-service noise exposure.  Specifically, the VA 
examiner opined that the right ear air conduction pattern 
shown on the May 2007 examination, as well as previous 
examinations, are not consistent with a noise etiology.  The 
VA examiner also noted that the veteran acknowledged exposure 
to hazardous noise after separation from service.

In sum, the Board finds that there is no evidence of a right 
ear hearing loss disability during active service.  The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
veteran's current right ear hearing loss and his in-service 
acoustic trauma.  The Board finds that the preponderance of 
the evidence is against this aspect of the veteran's claim.  
The veteran has produced no competent medical evidence or 
competent medical opinion in support of his claim that his 
current right ear hearing loss is the result of his active 
service.  In addition, the negative VA examiner's opinion and 
the length of time between the veteran's separation from 
active service and first diagnosis of a right ear hearing 
loss disability weighs against the veteran's claim.

Finally, the Board acknowledges that the veteran himself has 
claimed his current right ear hearing loss arises from his 
active service.  However, the Board notes that as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
right ear hearing loss, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for right ear sensorineural hearing loss 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


